Exhibit 10.17







NATIONAL STORAGE AFFILIATES TRUST
2015 EQUITY INCENTIVE PLAN


FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT


THIS AGREEMENT is made by and between National Storage Affiliates Trust, a
Maryland real estate investment trust (the "Company"), and [●] (the "Grantee"),
dated as of the [●] day of [●], 201[●].
WHEREAS, the Company maintains the National Storage Affiliates Trust 2015 Equity
Incentive Plan (the "Plan") (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan); and
WHEREAS, in accordance with the Plan, the Company may from time to time issue
awards of Restricted Share Units ("RSUs") (also generally known and referred to
under the Plan as Phantom Shares) to individuals and persons who provide
services to the Company; and
WHEREAS, the Grantee is an Eligible Person; and
WHEREAS, in accordance with the Plan, the Committee has determined that it is in
the best interests of the Company and its shareholders to grant RSUs to the
Grantee subject to the terms and conditions set forth below.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.    Grant of RSUs.
The Company hereby grants the Grantee [●] RSUs. The RSUs are subject to the
terms and conditions of this Agreement, and are further subject to the
provisions of the Plan. The Plan is hereby incorporated herein by reference as
though set forth herein in its entirety. To the extent the terms or conditions
in this Agreement conflict with any provision of the Plan, the terms and
conditions set forth in the Plan shall govern.
2.    Restrictions and Conditions.
The RSUs awarded pursuant to this Agreement and the Plan shall be subject to the
terms and conditions set forth in this Paragraph 2.
(a)
Subject to clauses (b), (c) and (d) below, the period of restriction with
respect to RSUs granted hereunder (the "Restriction Period") shall begin on the
date hereof and lapse, if and as service continues, with respect to [●] of the
RSUs granted hereunder, on each of the first [●] anniversaries of the date
hereof.

(b)
Subject to clauses (c) and (d) below, upon the Grantee's Termination of Service
by the Company for any reason during the Restriction Period, all RSUs still
subject to restriction




- 1 -

--------------------------------------------------------------------------------




shall thereupon, and with no further action, be forfeited by the Grantee, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.
(c)
Termination of Service as an employee shall not be treated as a termination of
employment for purposes of this Paragraph 2 if the Grantee continues without
interruption to serve thereafter as an officer or director of the Company or in
such other capacity as determined by the Committee, and the termination of such
successor service shall be treated as the applicable termination.

3.
Voting and Other Rights.

The Grantee shall have no rights of a shareholder (including the right to
distributions or dividends), and will not be treated as an owner of Shares for
tax purposes, except with respect to Shares that have been issued.
[Notwithstanding the foregoing, a Dividend Equivalent Right is hereby granted to
the Grantee, consisting of the right to receive, with respect to each RSU, cash
in an amount equal to the cash dividend distributions paid in the ordinary
course on a Share to the Company's common shareholders, as set forth below. All
Dividend Equivalent Rights (if any) payable on an RSU during the Company's
fiscal year shall be accumulated and paid to the Grantee within the first 30
days of the next succeeding fiscal year. Under no circumstances shall the
Grantee be entitled to receive both a distribution and a Dividend Equivalent
Right with respect to an RSU (or its associated Share).]
4.    Settlement.
Unless otherwise determined by the Committee at the time of payment, each vested
and outstanding RSU shall be settled in one Common Share of the Company. Such
settlement shall occur on [●] (either by delivering one or more certificates for
such Share or by entering such Share in book‑entry form, as determined by the
Company in its discretion). Such issuance shall constitute payment of the RSUs.
References herein to issuances to the Grantee shall include issuances to any
beneficial owner or other person to whom (or to which) the Shares are issued.
The Grantee shall have no further rights with respect to any RSUs that are paid
in accordance with this Paragraph 4. For the avoidance of doubt, to the extent
the terms of this Paragraph 4 conflict with any terms of the Plan relating to
the settlement of RSU, the terms of this Paragraph 4 shall govern.
5.    Miscellaneous.
(a)
The value of an RSU may decrease depending upon the Fair Market Value of a Share
from time to time. Neither the Company nor the Committee, nor any other party
associated with the Plan, shall be held liable for any decrease in the value of
the RSUs. If the value of such RSUs decrease, there will be a decrease in the
underlying value of what is distributed to the Grantee under this Agreement and
the Plan.

(b)
Participation in the Plan confers no rights or interests other than as herein
provided. With respect to this Agreement, (i) the RSUs are bookkeeping entries,
(ii) the obligations of the Company under the Plan are unsecured and constitute
a commitment by the Company to




- 2 -

--------------------------------------------------------------------------------




make benefit payments in the future, (iii) to the extent that any person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of any general unsecured creditor of the
Company, (iv) all payments under the Plan (including distributions of Shares)
shall be paid from the general funds of the Company and (v) no special or
separate fund shall be established or other segregation of assets made to assure
such payments (except that the Company may in its discretion establish a
bookkeeping reserve to meet its obligations under the Plan). The RSUs shall be
used solely as a device for the determination of the payment to eventually be
made to the Grantee. The award of RSUs is intended to be an arrangement that is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.
(c)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF MARYLAND. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

(d)
The Committee may make such rules and regulations and establish such procedures
for the administration of this Agreement as it deems appropriate. Without
limiting the generality of the foregoing, the Committee may in good faith
interpret this Agreement and the Plan, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Committee's interpretation shall
not be entitled to deference on and after a Change in Control except to the
extent that such interpretations are made exclusively by members of the Board
who are individuals who served as Board members before the Change in Control and
take any other actions and make any other determinations or decisions that it
deems necessary or appropriate in connection with the Plan, this Agreement or
the administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Plan or this Agreement or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan or this Agreement, the decision of the Committee in
accordance with the foregoing provisions of this Paragraph 5(d) shall be final
and binding upon all persons.

(e)
All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Committee; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the




- 3 -

--------------------------------------------------------------------------------




Company. Such addresses may be changed at any time by written notice to the
other party given in accordance with this Paragraph 5(e).
(f)
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.

(g)
If requested by the Grantee, the Company shall withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law and shall take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
shall permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means: (i)
tendering a cash payment; (ii) authorizing the Company to withhold Common Shares
from the Common Shares otherwise issuable or deliverable to the Grantee as a
result of the vesting of the RSUs; provided, however, that no Common Shares
shall be withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (iii) delivering to the Company previously owned and
unencumbered Common Shares.

(h)
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the Board determines that the RSU or the Plan is subject to
Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the Committee reserves the right (without any
obligation to do so or to indemnify the Grantee for failure to do so), without
the consent of the Grantee, to amend or terminate this Agreement and the Plan
and/or amend, restructure, terminate or replace the RSU in order to cause the
RSU to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.

(i)
The terms of this Agreement shall be binding upon the Grantee and upon the
Grantee's heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest and upon the Company and its
successors and assignees, subject to the terms of the Plan.

(j)
Unless otherwise permitted in the sole discretion of the Committee, (i) neither
this Agreement nor any rights granted herein shall be assignable by the Grantee,
and (ii) no purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any RSUs or
Shares by any holder thereof in violation of the provisions of this Agreement or
the Plan will be valid, and the Company will not transfer any of said RSUs or
Shares on its books nor will any Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition




- 4 -

--------------------------------------------------------------------------------




to and not in lieu of any other remedies, legal or equitable, available to
enforce said provisions.
(k)
Nothing in this Agreement shall confer on the Grantee any right to continue in
the employ or other service of the Company or its Subsidiaries or interfere in
any way with the right of the Company or its Subsidiaries and its shareholders
to terminate the Grantee's employment or other service at any time.

(l)
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

(m)
This Agreement may be executed in any number of counterparts, including via
facsimile, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

(n)
Except as otherwise provided in the Plan or clause (h) above, no amendment or
modification hereof shall be valid unless it shall be in writing and signed by
all parties hereto.







(the remainder of the page left intentionally blank)





- 5 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.
NATIONAL STORAGE AFFILIATES TRUST


By:     
Name:    
Title:    




_______________________________________
[GRANTEE]





- 6 -